Citation Nr: 1531597	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Appellant served in the Army National Guard of Oregon from June 1970 to October 1974, with a period of active duty for training (ACDUTRA) from October 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A Board hearing was held in April 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to verify the Appellant's periods of ACDUTRA and to obtain outstanding records.  

The Appellant has asserted that he developed high blood pressure during his period of ACDUTRA from October 1970 through March 1971.  See Board Hearing Tr. at 2.  He testified that he was a "hold over" at Fort Lewis for a number of weeks during this period of ACDUTRA because of his high blood pressure, and, during this time, he had daily blood pressure checks at the infirmary.  Id. at 3-4.  He added that he was discharged from the National Guard because of his blood pressure.  Id. at 5.   

The Appellant's DD 214 shows that he served on ACDUTRA from October 1970 to March 1971; however, the record reflects that he had National Guard service from June 1970 to October 1974.  Nevertheless, additional periods of ACDUTRA service have not been verified.  This must be accomplished.  

Furthermore, while service treatment records associated with the claims file do include some records dated after March 1971, there is no indication that the Appellant's complete service treatment records from his National Guard service were requested.  On remand, any additional service treatment records must be obtained.  

The record reflects that the Appellant was discharged from the Oregon Army National Guard in October 1974, and was transferred to the Standby Reserve.  A February 1976 letter from the Office of the Adjutant General of the Reserve Components Personnel and Administration Center (RCPAC) indicates that the Appellant was medically qualified for retention in the USAR and would be transferred to the Ready Reserve to complete his remaining Ready Reserve obligation.  In May 2010, the Appellant reported that he was released from his Reserve unit in June 1976.  As the above suggests that the Appellant had Reserve service following his National Guard service, any requests for additional service records should include records from both National Guard and Reserve service.  

Despite the Appellant's testimony that he received daily blood pressure checks for a period of several weeks at the infirmary in Fort Lewis during his period of ACDUTRA from October 1970 to March 1971, there is no record of such blood pressure checks in the service treatment records presently of record.  During the hearing, the Appellant also testified that, while at summer camp at Fort Lewis in 1974, he became dizzy, passed out, had his blood pressure checked, and was told he could no longer stay in the National Guard.  See Board Hearing Tr. at 3, 9.  Records regarding this treatment, however, are also not presently of record.  On remand, any additional service treatment records should be requested directly from the medical facility at Fort Lewis.  

The Appellant's NGB Form 22, Report of Separation and Record of Service in the Army National Guard of Oregon, reflects that he was found to be physically disqualified for retention due to high blood pressure, not the result of state service.  The Appellant's service personnel records are not presently of record.  Because these records may include evidence pertinent to his discharge from service, they should be requested.  

During the April 2014 hearing, the Appellant testified that he was currently being treated by Dr. G. for blood pressure.  See Board Hearing Tr. at 5.  Records were requested from Dr. G. in April 2010, and were associated with the claims file in June 2010.  Because the April 2014 testimony indicates that more recent records are available, they should be requested.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to attempt to verify all of the Appellant's periods of ACDUTRA with the Oregon Army National Guard and Reserves.

2.  Request from the National Personnel Records Center (NPRC), the Oregon State Adjutant General, or any other appropriate entity, any additional service treatment records, to include records from the Appellant's National Guard/Reserve service.  

These efforts must include requesting any outstanding service treatment records, to particularly include records dated between 1970 and 1974, directly from the medical facility at Fort Lewis.  

If additional service treatment records are not obtainable (or none exist), the Appellant and his representative should be notified and the record clearly documented.

3.  Request from the NPRC, or any other appropriate entity, the Appellant's service personnel records regarding his Army National Guard and Reserve service.  

If service personnel records are not obtainable (or none exist), the Appellant and his representative should be notified and the record clearly documented.

4.  Undertake appropriate action to obtain additional records from Dr. G., dated since June 2010, as identified during the April 2014 hearing.  

Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1192 (2012); 38 U.S.C.A. § 5103A(b)(2)(B) (West 2014).

If additional records from Dr. G. are unavailable, clearly document the claims file to that effect and notify the Appellant of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




